Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 26 August 2021.  The objections to the claims have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1-14 remain pending for consideration on the merits.

Claim Objections
Claim 1-14 are objected to because of the following informalities:  
Regarding claim 1, there is a typo in amendment: "a cooling water unit... and the one or more second water coolers, and arranged to provide a stream..."  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150300732 Gandhi et al. (hereinafter Gandhi) in view of US 8223495 Carlson et al. (hereinafter Carlson).

Regarding claim 1, Gandhi teaches a system for treating and cooling a hydrocarbon stream ([0008] “a process of liquefying a natural gas stream in a liquefied natural gas (LNG) facility is provided”), the system comprising: 
- a gas treatment stage (treatment system 40) to receive the hydrocarbon stream and treat the hydrocarbon stream to generate a treated hydrocarbon stream ([0018] “moisture, mercury and mercury compounds, particulates, and other contaminants are removed to create a treated stream”), wherein the gas treatment stage comprises at least one pre-cooler (high-stage propane chiller 33A) to cool at least part of the hydrocarbon feed;
- a first cooling stage (ethylene refrigeration cycle 50) to receive the treated hydrocarbon stream and cool the treated hydrocarbon stream against a first refrigerant ([0029] “The cooled, two-phase stream in conduit 215 can then enter high-stage ethylene chiller 53. In high-stage ethylene chiller 53, at least a portion of the ethylene refrigerant stream can vaporize to further cool the stream in conduit 121 by an indirect heat exchange means 59”) to generate a cooled hydrocarbon stream, the first cooling stage comprising one or more first water coolers (ethylene cooler 52) to cool the first refrigerant ([0025] “stream of compressed ethylene refrigerant exits ethylene compressor 51 through conduit 236 and can subsequently be routed to ethylene cooler 52, wherein the compressed ethylene stream can be cooled through indirect heat exchange with an external fluid (e.g., water or air).”) , 
- a second cooling stage (methane refrigeration cycle 70) to receive at least part of the cooled hydrocarbon stream and cool at least part of the cooled hydrocarbon stream against a second refrigerant ([0026] “the pressurized LNG-bearing stream in conduit 124 can be cooled in an indirect heat exchange means 75 through indirect heat exchange with one or more yet-to-be discussed methane refrigerant streams”) to generate a further cooled hydrocarbon stream, the second cooling stage comprising one or more second water coolers (methane cooler 72) to cool the second refrigerant ([0031] “a compressed methane refrigerant stream exiting methane compressor 71 can be discharged into conduit 166 and routed to methane cooler 72, whereafter the stream can be cooled through indirect heat exchange with an external fluid (e.g., air or water) in methane cooler 72”), 
While Gandhi does not explicitly teach - a cooling water unit being in fluid communication with the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers, Carlson teaches a cooling water unit (cooling water circuit powered by pump 124). While the specific cooling water system disclosed by Carlson is used to cool air handling units, cooling coils, and fan coil units, it would have been obvious to one of ordinary skill in the art to use the same water cooling system to cool other loads including natural gas pre-coolers, refrigerant coolers, or other common water cooled loads. Hydrocarbon cooling systems, electronics cooling systems, as well as other cooling systems all solve a similar problem: removing heat where it is unwanted and releasing it elsewhere. Improvements in cooling systems, regardless of their heat sources, are generally directed towards improved efficiency and reduced operating costs, col 1 line 44 “Thus, the cost of removing all of the heat can also be a major cost of operating large data centers. That cost typically involves the use of even more energy, in the form of electricity and natural 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cooling water circuit taught by Carlson to supply cooling to the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers of the system for treating and cooling a hydrocarbon stream taught by Gandhi to improve efficiency and reduce operating costs since Carlson teaches in col 5 line 51 “use of elevated temperatures [by using cooling water instead of chilled water] may substantially reduce, or almost entirely eliminate, the need for energy-intensive cooling components such as chillers and the like, even where the heat load in the data center 101 is very high. As a result, system 100 may be operated at a lower operating cost than could otherwise be achieved. In addition, lower capital costs may be required, because fans, coils, heat exchangers, and cooling towers are relatively basic and inexpensive components.”
While Gandhi does not explicitly teach - a chilling unit to receive and cool a first part of the stream of unchilled cooling water from the cooling water unit to generate a stream of chilled cooling water; wherein the system is arranged to (i) supply the stream of chilled cooling water to a selection of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers to cool at least a portion of the respective hydrocarbon feed, first refrigerant, or second refrigerant, and (ii) supply a second part of the stream of unchilled cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers not selected to receive the stream of chilled cooling water to cool at least a portion of the respective hydrocarbon feed, first refrigerant, or second refrigerant, Carlson teaches a chilling unit (chiller 130 and circuit powered by pump 132) to receive and cool a first part of the stream of unchilled cooling water (cooling water circuit powered by pump 124) from the cooling water unit (cooling water circuit including pump 124, HX 122, and cooling tower 118) to generate a stream of chilled cooling water (chiller 130 and circuit powered by pump 132), (see Carlson col 12 line 55 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”. While the specific chilled water system disclosed by Carlson is used to cool air handling units, cooling coils, and fan coil units, it is obvious to use the same chilled water system to cool other loads including natural gas pre-coolers, refrigerant coolers, or other common water cooled loads). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cooling water circuit and chilled water circuit taught by Carlson to selectively supply cooling to the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers of the system for treating and cooling a hydrocarbon stream taught by Gandhi to maintain desired component temperatures when cooling water alone cannot maintain a desired temperature - see Carlson - col 17 line 6 “When the wet bulb temperature gets too high to achieve the desired set point… cooling such as from chiller 130 may be provided” The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

Regarding claim 2, the combined teachings teach the limitations of claim 2, since Carlson teaches that the chilling unit is a mechanical chiller - col 4 line 54 “a powered refrigeration system such as a chiller may be provided for peak loads”

Regarding claim 3, the combined teachings teach the limitations of claim 3, since Carlson teaches that the chilling unit is arranged to receive the first part of the stream of unchilled cooling water at a feed temperature and to chill the first part of the stream of unchilled cooling water to a chilled temperature below the feed temperature (note: Carlson uses the term “chilled water” to include chilled, unchilled, and partially chilled cooling water, col 12 line 12 “the chilled water may be supplied exclusively to a cooling coil, while in others, the chilled water may be mixed, or blended, with water from heat exchanger 122, with common return water from a cooling coil to both structures. The chilled water may be supplied from chiller 130 at temperatures elevated from typical chilled water temperatures”

Regarding claim 4, the combined teachings teach the limitations of claim 4, since Carlson teaches that the chilling unit (chiller 130 and circuit powered by pump 132) is arranged to receive the first part of the stream of unchilled cooling water (cooling water circuit powered by pump 124) at a feed temperature to chill the first part of the stream of unchilled cooling water (col 12 line 55 “pump 132 may supply chilled water, towards but not below a predetermined temperature (col 12 line 19 “For example, the chilled water may be supplied at temperatures of 55.degree. F. (13.degree. C.) to 65 to 70.degree. F. (18 to 21.degree. C.) or higher. The water may then be returned at temperatures like those discussed below, such as 59 to 176.degree. F. (15 to 80.degree. C.). In this approach that uses sources in addition to, or as an alternative to, free cooling, increases in the supply temperature of the chilled water can also result in substantial efficiency improvements for the system 100”).

Regarding claim 5, the combined teachings teach the limitations of claim 5, since Carlson teaches that a by-pass of the chiller unit for the first part of the stream of unchilled cooling water, wherein the system is arranged to pass the first part of the stream of unchilled cooling water through the by-pass in case the feed temperature is equal to or less than the predetermined temperature (col 12 line 1 “Controlled mixing valves 134 are provided for electronically switching to the chiller circuit, or for blending cooling from the chiller circuit with cooling from the condenser circuit.”)

Regarding claim 6, the combined teachings teach the limitations of claim 6, since Carlson teaches that the system is arranged to switch off the chilling unit in case the feed temperature is equal or less than the predetermined temperature  (col 5 line 5 “where the temperatures are high enough that evaporative cooling (e.g., cooling through a cooling tower, without further cooling via chiller) is sufficient, the relatively 

Regarding claim 7, the combined teachings teach the system according to claim 1 as stated above, Since Gandhi teaches a first refrigerant compressor stage (ethylene compressor 51) for compressing the first refrigerant, and a second refrigerant compressor stage (methane compressor 71) for compressing the second refrigerant, wherein the second refrigerant compressor stage comprises at least two sequential stages of compression ([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module. In another embodiment, one or more of the compression modules can be separate, but can be mechanically coupled to a common driver. Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages”) wherein the second refrigerant is partially compressed in a first of the at least two sequential stages of compression and further compressed in a second of the at least two sequential stages of compression, wherein
- the first water coolers comprise 
- one or more condensers (ethylene cooler 52), positioned downstream of a first refrigerant compressor stage (ethylene compressor 51) arranged to receive and cool a compressed first refrigerant stream discharged by the first refrigerant compressor stage ([0025] “a stream of compressed ethylene refrigerant exits ethylene , and 
- one or more sub-coolers (high-stage propane chiller 33B) positioned downstream of the one or more condensers (ethylene cooler 52) arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers ([0020] “As shown in FIG. 1, a stream of ethylene refrigerant in conduit 202 enters high-stage propane chiller 33B, wherein the ethylene stream is cooled through indirect heat exchange means 39”),
- wherein the second water coolers comprise 
- one or more after-coolers (high stage propane chiller 33B) positioned downstream of a second refrigerant compressor stage (methane compressor 71) arranged to receive and cool a compressed second refrigerant stream discharged by the second refrigerant compressor stage ([0032] “In particular, the methane refrigerant stream may be directed to the propane refrigeration cycle 30 along conduit 112 and cooled through heat exchanger means 37 of the high stage propane chiller 33B”), 
- one or more inter-coolers ([0030] “Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages”) being in fluid communication with the compressor stage (methane compressor 71) to receive a partially compressed second refrigerant stream (methane) from the second refrigerant compressor (methane compressor 71) stage and pass an intercooled second refrigerant stream to the second refrigerant compressor (methane stage for further compression ([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module… Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages” although Gandhi explicitly recites an intercooler between stages of the third and final refrigerant compressor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an intercooler between stages of a second, final refrigerant compressor as claimed
The combined teachings teach the selection comprises the pre-cooler, the one or more sub-coolers and the one or more after-coolers, since Carlson teaches selectively supplying chilled water or unchilled cooling water to cooling loads (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”), and Gandhi teaches the one or more sub-coolers (high-stage propane chiller 33B) and the one or more after-coolers (high stage propane chiller 33B).

Regarding claim 8, the combined teachings teach the limitations of claim 8, since Carlson teaches wherein the selection further comprises (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”), and Gandhi teaches the one or more inter-coolers ([0030] “Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages”).

the selection further comprises  (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”), and Gandhi teaches the one or more condensers (ethylene cooler 52). 

Regarding claim 10, Gandhi teaches the method for treating and cooling a hydrocarbon stream [0008] “a process of liquefying a natural gas stream in a liquefied natural gas (LNG) facility is provided”, comprising 
- receiving the hydrocarbon stream (incoming natural gas stream 110), 
- treating the hydrocarbon stream to generate a treated hydrocarbon stream (treatment system 40), wherein treating comprises pre-cooling the hydrocarbon feed stream in a pre-cooler ([0017] “High stage propane chiller 33A uses the flashed propane refrigerant to cool the incoming natural gas stream in conduit 110”),
- cooling the treated hydrocarbon stream against a first refrigerant (ethylene refrigeration cycle 50) to generate a cooled hydrocarbon stream ([0021] “at least a portion of the ethylene refrigerant stream can vaporize to further cool the stream in conduit 121 by an indirect heat exchange means 59”), wherein the first refrigerant is cooled in one or more first water coolers ([0025] “a stream of compressed ethylene refrigerant exits ethylene compressor 51 through conduit 236 and can subsequently be routed to ethylene cooler 52, wherein the compressed ethylene stream can be cooled through indirect heat exchange with an external fluid (e.g., water or air)”), 
- further cooling at least part of the cooled hydrocarbon stream against a second refrigerant (methane refrigeration cycle 70) to generate a further cooled hydrocarbon stream ([0026] “the pressurized LNG-bearing stream in conduit 124 can be cooled in an indirect heat exchange means 75 through indirect heat exchange with one or more yet-to-be discussed methane refrigerant streams”), wherein the second refrigerant is cooled in one or more second water coolers ([0031] “a compressed methane refrigerant stream exiting methane compressor 71 can be discharged into conduit 166 and routed to methane cooler 72, whereafter the stream can be cooled through indirect heat exchange with an external fluid (e.g., air or water) in methane cooler 72”)
	While Gandhi does not teach - receiving a stream of unchilled cooling water, -passing a first part of the stream of unchilled cooling water to a chilling unit to obtain a stream of chilled cooling water, - passing the stream of chilled cooling water to a selection of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers to cool the respective hydrocarbon feed, first refrigerant, or second refrigerant, and - passing a second part of the stream of unchilled cooling water to a remainder of the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers not selected to receive the stream of chilled cooling water to cool at least part of the respective hydrocarbon feed, the first refrigerant, the second refrigerant, Carlson teaches receiving a stream of unchilled cooling water (cooling water circuit powered by pump 124), passing a first part of the stream of unchilled cooling water to a chilling unit (chiller 130 and circuit powered by pump 132) to obtain a stream of chilled cooling water (see Carlson col 12 line 55 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”. While the specific chilled water system disclosed by Carlson is used to cool air handling units, cooling coils, and fan coil units, it would have been obvious to one of ordinary skill in the art to use the same chilled water system to cool other loads including natural gas pre-coolers, refrigerant coolers, or other common water cooled loads). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cooling water circuit and chilled water circuits taught by Carlson to selectively supply cooling water or chilled water to the at least one pre-cooler, the one or more first water coolers and the one or more second water coolers of the system for treating and cooling a hydrocarbon stream taught by Gandhi to maintain desired component temperatures when cooling water alone cannot maintain a desired temperature - see Carlson - col 17 line 6 “When the wet bulb temperature gets too high to achieve the desired set point… cooling such as from chiller 130 may be provided” The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).

Regarding claim 11, the combined teachings teach the limitations of claim 11 since Carlson teaches the method comprising - obtaining an indication of the temperature of the stream of chilled cooling water, - controlling a working duty of the chilling unit to chill the first part of the stream of cooling water towards but not below a predetermined temperature - col 12 line 17 “The chilled water may be supplied from chiller 130 at temperatures elevated from typical chilled water temperatures. For example, the chilled water may be supplied at temperatures of 55° F (13° C) to 65 to 70° F (18 to 21° C) or higher. The water may then be returned at temperatures like those discussed below, such as 59 to 176° F (15 to 80° C)”
	
Regarding claim 12, the combined teachings teach the method according to claim 10, since Gandhi teaches wherein the first refrigerant (ethylene refrigeration cycle 50) is compressed in a first refrigerant compressor stage (ethylene compressor 51), and the second refrigerant (methane refrigeration cycle 70) is compressed in a second refrigerant compressor stage (methane compressor 71), wherein the second refrigerant compressor stage comprises at least two sequential stages of compression ([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module. In another embodiment, one or more of the compression modules can be separate, but can be mechanically coupled to a common driver”) wherein the second refrigerant is partially compressed in a first of the at least two sequential stages of compression and further compressed in a second of the at least two sequential stages of compression, wherein 
- the first water coolers comprise: 
- one or more condensers (ethylene cooler 52) , positioned downstream of a first refrigerant compressor stage (ethylene compressor 51) arranged to receive and cool a compressed first refrigerant stream discharged by the first refrigerant compressor stage ([0025] “a stream of compressed ethylene refrigerant exits ethylene compressor 51 through conduit 236 and can subsequently be routed to ethylene cooler 52, wherein the compressed ethylene stream can be cooled through indirect heat exchange with an external fluid (e.g., water or air)”), and
	- one or more sub-coolers (propane chiller 33B) positioned downstream of the one or more condensers (ethylene cooler 52) arranged to receive and cool at least part of the first refrigerant stream discharged by the one or more condensers ([0020] “As shown in FIG. 1, a stream of ethylene refrigerant in conduit 202 enters high-stage propane chiller 33B, wherein the ethylene stream is cooled through indirect heat exchange means 39”),
wherein the second water coolers comprise: 
- one or more after-coolers (propane chiller 33B) positioned downstream of a second refrigerant compressor stage (methane compressor 71) arranged to receive and cool a compressed second refrigerant stream discharged by the second refrigerant compressor stage ([0032] “In particular, the methane refrigerant stream may be directed to the propane refrigeration cycle 30 along conduit 112 and cooled through heat exchanger means 37 of the high stage propane chiller 33B”), and
- one or more inter-coolers ([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module. In another embodiment, one or more of the compression modules can be separate, but can be mechanically coupled to a common driver. Generally, one or more intercoolers (not shown) can be provided being in fluid communication with the second refrigerant compressor stage (methane compressor 71) to receive a partially compressed second refrigerant stream (([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module. In another embodiment, one or more of the compression modules can be separate, but can be mechanically coupled to a common driver. Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages”) from the first of the at least two sequential stages of compression of the second refrigerant compressor (methane compressor 71) stage and pass an intercooled second refrigerant stream to the second of the at least two sequential stages of compression of the second refrigerant compressor (methane compressor 71) stage for further compression [0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module… Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages” although Gandhi explicitly recites an intercooler between stages of the third and final refrigerant compressor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an intercooler between stages of a second, final refrigerant compressor as claimed.
Carlson teaches the selection (of cooling loads to selectively receive chilled water or cooling water) (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”)
 Gandhi teaches the pre-cooler, the one or more sub-coolers and the one or more after-coolers as stated above.

Regarding claim 13, the combined teachings teach the limitations of claim 13, since Carlson teaches the selection (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”) and Gandhi teaches the one or more inter-coolers ([0030] “Methane compressor 71 can comprise one or more compression stages. In one embodiment, methane compressor 71 comprises three compression stages in a single module. In another embodiment, one or more of the compression modules can be separate, but can be mechanically coupled to a common driver. Generally, one or more intercoolers (not shown) can be provided between subsequent compression stages.”).

Regarding claim 14, the combined teachings teach the limitations of claim 14, since Carlson teaches the selection (col 12 line 5 “pump 132 may supply chilled water, or cooling water, from chiller 130 to the remainder of system 100”) and Gandhi teaches the one or more condensers (ethylene cooler 52).

Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument (page 8) that Carlson's cooling water unit is not arranged to supply a first part of the stream of cooling water to a chilling unit to 
The cooling water unit of Carlson teaches an unchilled stream of cooling water (cooling water circuit powered by pump 124) which provides water to a chiller (chiller 130) to produce chilled water (chiller 130 and circuit powered by pump 132), the cooling water unit of Carlson further teaches said unchilled cooling water or said chilled cooling water can be selectively supplied to various cooling loads (Carlson col 11 line 64 “Referring back to FIG. 1, optionally, a separate chiller circuit may be provided. Operation of system 100 may switch partially or entirely to this circuit during times of extreme atmospheric ambient (i.e., hot and humid) conditions or times of high heat load in the data center 101.”), where the office relies upon Gandhi to teach the specific cooling loads associated with cooling a hydrocarbon stream. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763